DETAILED ACTION
1.	This office action is in response to application 16/338,160 filed on 3/29/2019. Claims 1-27 are pending in this office action. The preliminary amendment filed on 3/29/2020 has been entered. Claims 13-24 and 27 have been cancelled. Claims 25 and 26 have been amended and claims 28- 29 have been added. Accordingly, claims 1-12, 25, 26 and 28-29 are pending in this office action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 2-4, 5, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-12, 25, 26 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316085 (hereinafter Gupta) in view of US 2017/0302685 (hereinafter Ladnai) and in further view of US 2019/0035091 (hereinafter Bi).
As for claim 1 Gupta discloses: a cloud management device receiving a data query request sent by a client via a cloud work device (See paragraph 0143 note the system discloses the user querying the cloud management device to access cloud based storage as disclosed in paragraph 0152), wherein the data query request is used to request for querying media data that has been stored in a cloud domain (See paragraphs 0111-0013, 0025-0031 and 0152 note the user can query the cloud storage described in paragraph 0152 to access media assets) , the cloud management device querying whether media data collected is stored in  cloud backup device according to the data query request (See paragraphs 0016-0022 note the system queries the backup devise in the cloud and Further See the disclosure of Bi below for the collection according to the camera); and

While Gupta discloses querying to determine if the cloud management device determines that the media data of the IP camera is stored in the cloud and Bi discloses collection via an IP camera as disclosed below. Neither Gupta nor Bi disclose: querying to determine if the cloud management device determines that the media data of the IP camera is stored in the cloud backup device according to the data query request , pushing an address of the media data to the cloud work device, wherein the address of the media data is used for the client to request for querying the media data from the cloud backup device. Ladnai however discloses: querying to determine if the cloud management device determines that the media data is stored in the cloud backup device according to the data query request , pushing an address of the media data to the cloud work device, wherein the address of the media data is used for the client to request for querying the media data from the cloud backup device (See paragraphs 0006 and 0034 note the system pushes the address information that is necessary to an backup device). While Gupta and Ladnai disclose using cameras as the basis for the querying (See for example Gupta paragraph 0178). Neither Gupta nor Ladnai explicity disclose: the cloud work device is a default storage cloud domain of an IP (Internet Protocol) camera; Bi however discloses: the cloud work device is a default storage cloud domain of an IP (Internet Protocol) camera; (See paragraph 0241 note Bi discloses that the incorporation of its system results in no difference between cameras and IP cameras and the data is “stored in” and collected into that storage). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Bi and Ladnai into the system of Gupta. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Bi and Ladnai’s teaching would enable users of the Gupta system to have more efficient processing. 

As for claim 6 the rejection of claim 1 is incorporated and further Gupta discloses: wherein before the client sends a data query request via the cloud work device, the method further comprises: the cloud management device caching user information when the user information in the cloud work device is acquired; and when the user information in the cloud work device is changed, the cloud management device acquiring the user information that is changed in the cloud work device according to a received user information change request and updating the user information that has been cached, wherein the user information change request is generated by the cloud work device according to a user right configuration of the client (See paragraphs 0117 and 0208 note the system uses updates to configure user information that is updated in the cloud).

Claims 9 and 11-12 are data processing claims substantially corresponding to the method of claims 1-8 and are thus rejected for the same reasons as set forth in the rejection of claims 1-8.

Claim 25 is an electronic device claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

Claim 26 is a computer readable non-transitory claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.
Claim 28 is an electronic device claim substantially corresponding to claim 9 and is thus rejected for the same reasons as set forth in the rejection of claim 9.

Claim 29 is a computer readable non-transitory claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 11, 2021